 1
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
 2                                                                      EASTERN DISTRICT OF WASHINGTON



 3                                                                       Apr 22, 2019
                                                                             SEAN F. MCAVOY, CLERK

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7       LESTER Z.,
                                                     NO: 1:18-CV-3099-RMP
 8                               Plaintiff,
                                                     ORDER GRANTING IN PART
 9           v.                                      PLAINTIFF’S AND DENYING
                                                     DEFENDANT’S MOTION FOR
10       COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
         SECURITY,
11
                                 Defendant.
12

13           BEFORE THE COURT, without oral argument, are cross-motions for

14   summary judgment from Plaintiff Lester Z. 1, ECF No. 11, and the Commissioner of

15   Social Security (“Commissioner”), ECF No. 18. Plaintiff seeks judicial review,

16   pursuant to 42 U.S.C. § 405(g), of the Commissioner’s denial of his claims for

17   disability insurance benefits under Title II and supplemental security income under

18   Title XVI of the Social Security Act (the “Act”). See ECF No. 11 at 2. Having

19
     1
20    In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21   decision.

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 1
 1   reviewed the parties’ motions and the administrative record, the Court is fully

 2   informed. The Court grants in part Plaintiff’s motion, denies the Commissioner’s

 3   motion, and remands the matter to the agency for further proceedings.

 4                                       BACKGROUND

 5           A. Plaintiff’s Claim for Benefits and Procedural History

 6           Plaintiff Lester Z. was 21 years old on the alleged date of disability onset,

 7   March 1, 2006, and 31 years old by the date of the administrative hearing before the

 8   Commissioner. Administrative Record (“AR”) 110−11. 2 Lester’s date last insured

 9   for purposes of Title II of the Social Security Act is June 30, 2008. AR 110. Lester

10   claimed that he suffers from severe anxiety and a panic disorder that have interfered

11   with his ability to work and hold gainful employment since 2006. See AR 74, 265.

12           B. March 9, 2016 and May 19, 2016 Hearings

13           Administrative Law Judge (“ALJ”) Jo Hoenninger heard Plaintiff’s claim for

14   benefits at a hearing in Portland, Oregon, on March 9, 2016, with Lester and his

15   attorney D. James Tree participating from the Social Security Administration’s

16   remote site in The Dalles, Oregon. AR 50. An impartial medical expert, Dr. Miriam

17   Sherman, testified regarding Lester’s claims. Lester also testified in response to

18   questions from his attorney.

19

20

21   2
         The AR is filed at ECF No. 9.

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 2
 1         Plaintiff testified that he had been living with his fiancée for approximately

 2   two months at the time of the hearing. AR 76. Their residence was a trailer owned

 3   by Plaintiff’s parents. Id. He had met his fiancée over the internet and had once

 4   traveled to California to visit her for approximately three days before she joined him

 5   in Washington. Id. Plaintiff recalled that his travel to California went “pretty

 6   smoothly,” but emphasized that his psychiatrist had prescribed Ativan for him to

 7   take on the trip, and his brother traveled with him. AR 79. Lester does not have a

 8   driver’s license and relies on his parents for transportation. AR 77.

 9         Plaintiff did not progress past seventh grade in school because he “was being

10   bullied,” but he earned his GED when he was approximately 18 years old. AR 77,

11   85. He worked briefly for a custodial service before losing the job due to panic

12   attacks. AR 78. He has not engaged in any paid work since 2006. AR 77−78. He

13   recalled that approximately two months before the hearing, he had experienced a

14   panic attack toward the end of a movie he was watching at a movie theater. AR 78.

15   He returned home, “had a massive nosebleed, and [was] basically bedridden . . . for

16   about two and a half weeks.” Id.

17         Plaintiff listed six medications that he was taking to address anxiety, attention

18   deficit disorder, low testosterone, tachycardia, and blood pressure issues at the time

19   of the hearing. AR 79−80. He reported that he had quit smoking “a long time ago”

20   and had last consumed alcohol approximately eight months to one year before the

21

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 3
 1   hearing. AR 81. He reported that he has used Adderall, an amphetamine, only “as

 2   prescribed.” AR 82.

 3         As for daily activities, Plaintiff reported that he does not know how to cook, is

 4   able to vacuum “on a good day,” and does not do dishes because he and his fiancée

 5   use “mostly paper plates,” and he is “usually . . . too sick to do anything.” AR 83.

 6   Plaintiff expanded: “Usually I have a lot of panic attacks, and I’m not able to do

 7   much. I can’t even play video games most of the time. I usually lay in bed in fear

 8   and watch Netflix.” AR 83. He relies on his parents to do his laundry, although he

 9   was able to do laundry occasionally when he lived with his parents. AR 84. He

10   regularly exercises indoors, using an aerobics video game or doing push-ups, and he

11   finds that type of exercise to be almost as effective as medication in soothing his

12   anxiety. AR 85.

13         Plaintiff reported that he had previously received a recommendation to receive

14   counseling rather than solely pursuing care for his anxiety and panic attacks from a

15   psychiatrist. AR 90. However, Plaintiff has been too “scared” to pursue counseling,

16   consistent with his general apprehension toward new experiences. AR 91.

17         Before Plaintiff completed his testimony, the time available for the hearing

18   expired, and the ALJ set a supplemental hearing for May 19, 2016. See AR 93−94.

19   Plaintiff elected not to continue his testimony at the supplemental hearing and, when

20   the ALJ’s phone conference line would not allow Plaintiff and his attorney to both

21   participate in the supplemental hearing, Plaintiff waived his right to be present for

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 4
 1   the hearing. AR 100−01. The ALJ heard testimony from vocational expert (“VE”)

 2   Paul Morrison in response to questions from the ALJ regarding hypothetical

 3   scenarios and follow-up questions from Lester’s attorney. AR 100−08. The ALJ

 4   asked VE Morrison to consider a hypothetical individual of Plaintiff’s age and

 5   education, with one year and a half of relevant work as a janitor, which is classified

 6   as heavy, unskilled work with a specific vocational preparation rating of two, who:

 7   has no exertional limits; can understand and remember only simple instructions; has

 8   sufficient concentration, persistence, and pace to complete simple, routine tasks for a

 9   normal workday and work week; should work in a non-public setting but is able to

10   interact with co-workers and accept supervision. AR 103. The VE responded that

11   an individual as the ALJ described could perform the past relevant work as a janitor

12   and could also work as a laboratory helper, hand packager, or kitchen helper. AR

13   104.

14          The ALJ also posed a second hypothetical involving an individual of the same

15   age and education as Plaintiff with the past relevant work as established who: has no

16   exertional limits but can understand and remember only simple instructions; has

17   sufficient concentration, persistence, and pace to complete simple, routine tasks in

18   two hour increments for a normal workday and work week with normal breaks; is

19   able to tolerate routine superficial interactions with the general public and a small

20   group of co-workers; is able to accept supervision delivered in a normative fashion;

21   can adapt to a routine work setting and should avoid normal hazards in the

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 5
 1   workplace; and will be off task twenty or more percent of the time. AR 104−05.

 2   The VE testified that an individual with those characteristics would not be able to

 3   sustain competitive employment. AR 105. Plaintiff’s attorney then asked the VE to

 4   consider the hypothetical of an individual with Plaintiff’s age, education, and work

 5   experience, who would miss work either two days or more per month or engage in

 6   off-task behavior greater than ten percent of the workday. AR 106. The VE opined

 7   that, in either scenario, the individual would not be able to sustain competitive

 8   employment. Id.

 9         C. ALJ’s Decision

10         On June 28, 2016, the ALJ issued an unfavorable decision. AR 28−39.

11   Applying the five-step evaluation process, Judge Hoenninger found:

12         Step one: Lester met the insured status requirements of the Social Security

13         Act through June 30, 2008, and has not engaged in substantial gainful activity

14         since the alleged onset date of March 1, 2006.

15         Step two: Lester has the following severe impairments: attention deficit

16         hyperactivity disorder, anxiety disorder, panic disorder, and alcohol abuse.

17         Lester has no severe physical impairments.

18         Step three: Lester’s mental impairments meet Listings 12.02, 12.06, and

19         12.09 of 20 CFR Part 404, Subpart P, Appendix 1. The “paragraph A” criteria

20         are met because Lester “has a history of depression; panic attacks; shortness

21         of breath; racing heart rate; inability to function; inability to be in public

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 6
 1       places and be around people; fear of public places and fear of being alone;

 2       fear of sleeping because of nightmares; fear of his heart; difficulty of [sic]

 3       getting along with others; difficulty with sleep; low energy; and poor

 4       concentration.” AR 31. The “paragraph B” criteria are met because Lester

 5       has a marked difficulty engaging in his activities of daily living, functioning

 6       in social interactions, and maintaining concentration, persistence, or pace.

 7       Based on the ALJ’s determination of how much weight and consideration to

 8       allocate to the various medical evidence in the record, the ALJ concluded that

 9       Lester’s substance use during the relevant period involved overconsumption

10       of alcohol and use of prescribed amphetamines in high doses. The ALJ

11       proceeded to conclude that the limitations remaining if Lester were to cease

12       his substance and alcohol use would amount to a severe impairment or

13       combination of impairments. However, those limitations would not meet or

14       medically equal any of the impairments enumerated in the Listings.

15       Therefore, the ALJ proceeded to determine Lester’s RFC.

16       Residual Functional Capacity (“RFC”): The ALJ found that “if the

17       claimant stopped the substance use,” Lester has the RFC to

18             perform a full range of work at all exertional levels but with the
               following nonexertional limitations: the claimant can understand
19             and remember simple instructions; has sufficient concentration,
               persistence, and pace to complete simple, routine tasks in two
20             hour increments for a normal workday and workweek with
               normal breaks; is able to tolerate routine, superficial interactions
21             with the general public and a small group of coworkers; is able

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 7
 1               to accept supervision delivered in a normative fashion; can adapt
                 to a routine work setting and should avoid normal hazards in the
 2               workplace.

 3   AR 35−36.

 4         Step four: Lester is able to perform past relevant work as a janitor, if he were

 5         to cease substance use. The ALJ continued, “[t]his work does not require the

 6         performance of work-related activities precluded by the residual functional

 7         capacity the claimant would have if he stopped the substance use (20 CFR

 8         404.1565 and 416.965).” AR 38.

 9         Step five: Lester’s substance use is a contributing factor material to the

10         determination of disability. Lester has not been disabled within the meaning

11         of the Social Security Act at any time from the alleged onset date through the

12         date of the ALJ’s decision.

13         The ALJ’s decision became the final decision of the Commissioner when the

14   Appeals Council denied Plaintiff’s request for review on April 13, 2018. AR 1−3.

15                         APPLICABLE LEGAL STANDARDS

16         A. Standard of Review

17         Congress has provided a limited scope of judicial review of a Commissioner’s

18   decision. 42 U.S.C. § 405(g). A court may set aside the Commissioner’s denial of

19   benefits only if the ALJ’s determination was based on legal error or not supported by

20   substantial evidence. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985) (citing

21   42 U.S.C. § 405(g)). “The [Commissioner’s] determination that a claimant is not

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 8
 1   disabled will be upheld if the findings of fact are supported by substantial evidence.”

 2   Delgado v. Heckler, 722 F.2d 570, 572 (9th Cir. 1983) (citing 42 U.S.C. § 405(g)).

 3   Substantial evidence is more than a mere scintilla, but less than a preponderance.

 4   Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975); McCallister v.

 5   Sullivan, 888 F.2d 599, 601–02 (9th Cir. 1989). Substantial evidence “means such

 6   evidence as a reasonable mind might accept as adequate to support a conclusion.”

 7   Richardson v. Perales, 402 U.S. 389, 401 (1971) (citations omitted). “[S]uch

 8   inferences and conclusions as the [Commissioner] may reasonably draw from the

 9   evidence” will also be upheld. Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir.

10   1965). On review, the court considers the record as a whole, not just the evidence

11   supporting the decisions of the Commissioner. Weetman v. Sullivan, 877 F.2d 20,

12   22 (9th Cir. 1989) (quoting Kornock v. Harris, 648 F.2d 525, 526 (9th Cir. 1980)).

13         It is the role of the trier of fact, not the reviewing court, to resolve conflicts in

14   evidence. Richardson, 402 U.S. at 400. If evidence supports more than one rational

15   interpretation, the court may not substitute its judgment for that of the

16   Commissioner. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999); Allen v.

17   Heckler, 749 F.2d 577, 579 (9th Cir. 1984). Nevertheless, a decision supported by

18   substantial evidence will still be set aside if the proper legal standards were not

19   applied in weighing the evidence and making a decision. Brawner v. Sec’y of Health

20   and Human Servs., 839 F.2d 432, 433 (9th Cir. 1988). Thus, if there is substantial

21   evidence to support the administrative findings, or if there is conflicting evidence

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 9
 1   that will support a finding of either disability or nondisability, the finding of the

 2   Commissioner is conclusive. Sprague v. Bowen, 812 F.2d 1226, 1229–30 (9th Cir.

 3   1987).

 4         B. Definition of Disability

 5         The Social Security Act defines “disability” as the “inability to engage in any

 6   substantial gainful activity by reason of any medically determinable physical or

 7   mental impairment which can be expected to result in death or which has lasted or

 8   can be expected to last for a continuous period of not less than 12 months.” 42

 9   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act also provides that a claimant shall

10   be determined to be under a disability only if his impairments are of such severity

11   that the claimant is not only unable to do his previous work, but cannot, considering

12   the claimant’s age, education, and work experiences, engage in any other substantial

13   gainful work which exists in the national economy. 42 U.S.C. §§ 423(d)(2)(A),

14   1382c(a)(3)(B). Thus, the definition of disability consists of both medical and

15   vocational components. Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

16         C. Sequential Evaluation Process

17         The Commissioner has established a five-step sequential evaluation process

18   for determining whether a claimant is disabled. 20 C.F.R. § 416.920. Step one

19   determines if he is engaged in substantial gainful activities. If the claimant is

20   engaged in substantial gainful activities, benefits are denied. 20 C.F.R. §§

21   404.1520(a)(4)(i), 416.920(a)(4)(i).

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 10
 1         If the claimant is not engaged in substantial gainful activities, the decision

 2   maker proceeds to step two and determines whether the claimant has a medically

 3   severe impairment or combination of impairments. 20 C.F.R. §§ 404.1520(a)(4)(ii),

 4   416.920(a)(4)(ii). If the claimant does not have a severe impairment or combination

 5   of impairments, the disability claim is denied.

 6         If the impairment is severe, the evaluation proceeds to the third step, which

 7   compares the claimant’s impairment with a number of listed impairments

 8   acknowledged by the Commissioner to be so severe as to preclude any gainful

 9   activity. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii); see also 20 C.F.R.

10   § 404, Subpt. P, App. 1. If the impairment meets or equals one of the listed

11   impairments, the claimant is conclusively presumed to be disabled.

12         If the impairment is not one conclusively presumed to be disabling, the

13   evaluation proceeds to the fourth step, which determines whether the impairment

14   prevents the claimant from performing work that he has performed in the past. If the

15   plaintiff is able to perform his previous work, the claimant is not disabled. 20 C.F.R.

16   §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). At this step, the claimant’s RFC

17   assessment is considered.

18         If the claimant cannot perform this work, the fifth and final step in the process

19   determines whether the claimant is able to perform other work in the national

20   economy in light of his residual functional capacity and age, education, and past

21

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 11
 1   work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); Bowen v.

 2   Yuckert, 482 U.S. 137, 142 (1987).

 3         The initial burden of proof rests upon the claimant to establish a prima facie

 4   case of entitlement to disability benefits. Rhinehart v. Finch, 438 F.2d 920, 921 (9th

 5   Cir. 1971); Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999). The initial burden

 6   is met once the claimant establishes that a physical or mental impairment prevents

 7   him from engaging in his previous occupation. Meanel, 172 F.3d at 1113. The

 8   burden then shifts, at step five, to the Commissioner to show that (1) the claimant

 9   can perform other substantial gainful activity, and (2) a “significant number of jobs

10   exist in the national economy” which the claimant can perform. Kail v. Heckler, 722

11   F.2d 1496, 1498 (9th Cir. 1984).

12                                  ISSUES ON APPEAL

13         The parties’ motions raise the following issues regarding the ALJ’s decision:

14         1. Did Plaintiff establish disability prior to his date last insured?
           2. Did the ALJ erroneously find that Plaintiff’s controlled substance use was
15            material?
           3. Did the ALJ improperly reject the opinions of Plaintiff’s medical
16            providers?
           4. Did the ALJ erroneously reject Plaintiff’s subjective symptom testimony?
17
           Date last insured
18
           As a preliminary matter, the Commissioner raises as an issue in its motion for
19
     summary judgment that the record does not contain any evidence of disability,
20
     absent substance use, prior to Plaintiff’s date last insured of June 30, 2008. ECF No.
21

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 12
 1   18 at 4. Plaintiff replies that the “Court may look only to the reasons provided by

 2   the ALJ in the decision and may not affirm on a ground on which the ALJ did not

 3   rely.” ECF No. 19 (citing Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)).

 4   The Court agrees with Plaintiff that the Court may not affirm the ALJ’s

 5   determination on a ground upon which she did not rely. See Orn v. Astrue, 495 F.3d

 6   625, 630 (9th Cir. 2007) (“We review only the reasons provided by the ALJ in the

 7   disability determination and may not affirm the ALJ on a group upon which he did

 8   not rely.”).

 9          Alcohol and substance use

10          Once an ALJ considers all of a claimant’s medically determinable

11   impairments and determines that the claimant is disabled, if the record contains

12   medical evidence showing drug addiction or alcoholism, then the ALJ must further

13   determine whether the substance use is “material” to the finding that the claimant is

14   disabled. 20 C.F.R. § 404.1535; see also 42 U.S.C. § 423(d)(2)(C) (providing that a

15   claimant shall not be considered disabled if alcoholism or drug addiction is a

16   contributing factor material to the disability determination).

17          The test for materiality is whether an individual would still be found disabled

18   if he stopped using drugs or alcohol. See 20 C.F.R. §§ 404.1535(b); 416.935(b);

19   Parra v. Astrue, 481 F.3d 742, 746−47 (9th Cir. 2007). The ALJ must “evaluate

20   which of [the claimant’s] current physical and mental limitations . . . would remain

21   if [the claimant] stopped using drugs or alcohol and then determine whether any or

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 13
 1   all of [the claimant’s] remaining limitations would be disabling.” 20 C.F.R. §§

 2   404.1535(b)(2), 416.935(b)(2). If the claimant’s remaining limitations are disabling,

 3   then the substance and alcohol abuse is not a material contributing factor to the

 4   determination of disability, and the individual is disabled, independent of his drug

 5   abuse or alcoholism. See 20 C.F.R. §§ 404.1535(b)(2)(ii), 416.935(b)(2)(ii). The

 6   claimant bears the burden of proving that the substance use is not a contributing

 7   factor material to his disability. Parra, 481 F.3d at 748.

 8         In this case, the ALJ relied primarily on the testimony of medical expert Dr.

 9   Sherman to find that Plaintiff’s impairments would not meet any listing if he stopped

10   his substance and alcohol abuse, and to find that, despite having severe impairments

11   that would persist in the absence of substance or alcohol abuse, Plaintiff nevertheless

12   would have an RFC to perform a full range of work at all exertional levels. AR

13   31−35.

14         Plaintiff argues that the ALJ erred in treating Plaintiff’s use of “amphetamines

15   in high doses” as “substance abuse,” AR 32, without evidence to support that

16   Plaintiff ingested amphetamines any way other than as prescribed. ECF No. 11 at 5.

17   Plaintiff also argues that occasional maladaptive use of alcohol, and self-reports of

18   alcohol use, also are insufficient to support an ALJ’s finding of a medically-

19   determinable alcohol abuse disorder. Id. at 6−7.

20

21

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 14
 1         In 2013, the Social Security Administration issued Social Security Ruling 13-

 2   2p, 2013 SSR LEXIS 2, 2013 WL 621536 (S.S.A. Feb. 20, 2013) (“SSR 13-2p”) 3, to

 3   explain the agency’s policies regarding whether a claimant’s drug addiction or

 4   alcoholism is material to the determination of disability.

 5         Relevant to the ALJ’s decision here, an ALJ may not base a determination that

 6   a claimant suffers from drug addiction or alcoholism on a claimant’s self-reports

 7   alone. SSR 13-2p, 2013 SSR LEXIS 2 at *30. Rather, an ALJ must rely on

 8   objective medical evidence, from an acceptable medical source, to conclude that a

 9   claimant has a maladaptive pattern of substance use that amounts to a medically

10   determinable substance use disorder. Id. Furthermore, maladaptive substance use

11   does not include addiction to or use of prescription medications taken as prescribed.

12   Id. at *7. Even once alcohol and drug abuse is properly established, SSR 13-2p

13   provides that an ALJ may not rely exclusively on a medical expert’s testimony and

14   the nature of claimant’s mental disorder to determine that drug and alcohol abuse is

15   material. Id. at *26.

16         The ALJ’s conclusions regarding Lester’s drug and alcohol use are not

17   supported by the weight of the evidence in the record or even, with respect to some

18
     3
      Social Security Rulings do not carry the force of law. Lockwood v. Comm’r, 616
19
     F.3d 1068, 1073 (9th Cir. 2015). However, they “are entitled to respect . . . to the
20   extent that those interpretations have the power to persuade.” Id. (citing
     Christensen v. Harris County, 529 U.S. 576, 587 (2000) and Skidmore v. Swift &
21   Co., 323 U.S. 134, 140 (1944)).

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 15
 1   of the conclusions, by the medical expert witness testimony cited by the ALJ in

 2   support. The following excerpt from the ALJ’s decision is illustrative of the ALJ’s

 3   error in her treatment of Dr. Sherman’s testimony and her conclusions regarding

 4   Plaintiff’s alcohol and substance use:

 5         Dr. Sherman noted that medical evidence of record indicates that since
           2007, the claimant’s alcohol abuse was an issue (Ex. 4F/63). Dr.
 6         Sherman pointed out that the claimant has been prescribed huge doses
           of Adderall for his ADHD, doses that well exceed the acceptable
 7         dosage. Side effects from that amount of amphetamine can cause
           psychiatric and physical symptoms. Furthermore, the record globally
 8         states that he got no treatment for his alcohol abuse and he was never
           involved with any psychiatric treatment other than drug treatment.
 9         Without any confirmation of the fact that his blood levels do not
           substantiate his use of alcohol, one has to assume that the use of alcohol
10         continued. Both the amphetamine and alcohol use lead to anxiety
           disorders. Furthermore, Dr. Sherman noted that the record indicates
11         that the claimant continued to use alcohol occasionally in 2015 (Ex.
           10F/2). Additionally, in 2013 and 2014, there were indications of
12         alcohol abuse in the record (Ex. 7F/40, 29).

13         Dr. Sherman noted that the claimant may have been minimizing his
           alcohol use in his reports to medical providers and examiners.
14         ...

15   AR 32.

16         A non-examining medical expert’s opinions alone cannot constitute

17   substantial evidence to justify an ALJ’s rejection of an examining or treating

18   physician’s opinion. Morgan v. Comm’r, 169 F.3d 595, 602 (9th Cir. 1999). To

19   amount to the requisite substantial evidence, the medical expert’s testimony must be

20   corroborated by independent clinical findings or other evidence in the record. See

21   Magallanes v. Bowen, 881 F.2d 747, 751−55 (9th Cir. 1989); Thomas v. Barnhart,

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 16
 1   278 F.3d 947, 957 (9th Cir. 2002). However, the other evidence in the record that

 2   the ALJ cited to support Dr. Sherman’s opinion that Plaintiff’s “alcohol abuse” was

 3   an issue since 2007 is an office visit recorded by a physician in April 2012. AR 421

 4   (Ex. 4F at 63). In addition, the conclusion during the office visit regarding alcohol

 5   abuse was based primarily on a self-report by Plaintiff that he drank “a fifth of

 6   alcohol a day” at the time. Id.

 7         The excerpt further demonstrates error in that the ALJ relied on Plaintiff’s use

 8   of prescription medication as prescribed to find substance abuse, and does not

 9   distinguish between mere use of alcohol and alcohol abuse. SSR 13-2p, 2013 SSR

10   LEXIS 2 at *7, 30. There must be a pattern of maladaptive use. Id.

11         Finally, the last sentence of the excerpt mischaracterizes Dr. Sherman’s

12   testimony. Rather than “not[ing] that the claimant may have been minimizing his

13   alcohol use in his reports to medical providers and examiners,” AR 32, Dr. Sherman

14   testified, “We don’t know if he’s minimizing[,]” AR 64. The ALJ’s determination

15   relied entirely on Plaintiff’s self-reports to establish alcohol abuse as an impairment

16   and also noted that “there is nothing in the record to support that the claimant has

17   stopped abusing alcohol other than the claimant’s self-report . . . .” AR 37. The

18   ALJ’s determination that Plaintiff had a clinically significant alcohol abuse

19   impairment needed to be based on more than Plaintiff’s self-reports and the

20   conclusory opinions of a non-examining medical expert.

21

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 17
 1           Moreover, when the ALJ determined Plaintiff’s RFC, the ALJ found

 2   materiality based on the premise that Plaintiff stopped drinking in early to mid-2015.

 3   AR 34−35. However, Plaintiff testified only that he had last drunk alcohol

 4   approximately eight months to one year before the hearing. Comparing Plaintiff’s

 5   daily activities at the time of the hearing with those before 2015 rests on a

 6   conclusion unsupported by substantial evidence that Plaintiff was abusing alcohol up

 7   until 2015. Therefore, the ALJ did not rely on sufficient evidence to conclude that

 8   Plaintiff’s co-occurring mental disorders were not disabling in the absence of drug

 9   and alcohol abuse. See SSR 13-2, 2013 SSR LEXIS 2 at *26.

10           The ALJ’s treatment of both the issue of whether Plaintiff’s drug and alcohol

11   use is material and the opinion evidence of the medical expert is marred by legal

12   error and should not be affirmed. See Stout v. Comm’r, 454 F.3d 1050, 1052 (9th

13   Cir. 2006) (finding that a district court should uphold an ALJ’s disability

14   determination unless it contains a legal error).

15           Remaining issues

16           The Court does not address the parties’ arguments regarding the treatment of

17   the remaining medical evidence or the treatment of Plaintiff’s subjective complaints

18   because those issues may be affected by the ALJ’s treatment of Plaintiff’s alcohol

19   consumption and any non-examining medical expert testimony on remand.

20   / / /

21   / / /

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 18
 1           Request for remand for benefits

 2           Generally, the appropriate course upon finding error in the Commissioner’s

 3   determination of a claimant’s application is to “remand to the agency for additional

 4   investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir.

 5   2004) (internal citation omitted). A court should take the exceptional step of

 6   remanding for an immediate award of benefits only where:

 7               (1) The ALJ has failed to provide legally sufficient reasons for
                 rejecting . . . evidence [probative of disability], (2) there are not
 8               outstanding issues that must be resolved before a determination of
                 disability can be made, and (3) it is clear from the record that the
 9               ALJ would be required to find the claimant disabled were such
                 evidence credited.
10
     Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000) (internal quotation
11
     omitted).
12
             Because of the ALJ’s erroneous analysis of the alcohol and drug use issue,
13
     and corresponding erroneous approach to the medical evidence, questions persist
14
     regarding Plaintiff’s degree of impairment throughout the relevant period. The
15
     Court does not find that the record as a whole compels a finding that Plaintiff is
16
     disabled. To the contrary, evidence in the administrative record suggests that
17
     Plaintiff may not be disabled. See Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir.
18
     2014) (remand for benefits is appropriate where “an evaluation of the record as a
19
     whole creates serious doubt that a claimant is, in fact, disabled.”).
20
     / / /
21

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 19
 1         Accordingly, IT IS HEREBY ORDERED:

 2         1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED IN

 3            PART with respect to remand and DENIED IN PART with respect to

 4            remanding with instructions to credit any particular evidence as true and

 5            award benefits.

 6         2. Defendant’s Motion for Summary Judgment, ECF No. 18, is DENIED.

 7         3. The matter is REMANDED to the Commissioner for additional

 8            proceedings consistent with this Order.

 9         4. Judgment shall be entered for Plaintiff.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order, provide copies to counsel, and close the file.

12         DATED April 22, 2019.

13
                                                s/ Rosanna Malouf Peterson
14                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
15

16

17

18

19

20

21

     ORDER GRANTING IN PART PLAINTIFF’S AND DENYING DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT ~ 20
